 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBIN TUBESING
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 1:17-CR-00100-DAD
11
                   Plaintiff,                          STIPULATION AND ORDER FOR
12                                                     GARNISHMENT OF RETIREMENT FUNDS
            v.
13                                                     [No Hearing Requested]
     GARY GENE BISHOP,
14
                   Defendant and Judgment Debtor.
15
     AIG RETIREMENT SERVICES, as Successor
16   in Interest to VARIABLE ANNUITY LIFE
     INSURANCE COMPANY (VALIC); and
17   VARIABLE ANNUITY LIFE INSURANCE
     COMPANY, collectively “AIG”,
18   (And its Successors and Assignees)
19                 Garnishee.
20

21          The parties, the United States of America (“United States”) and the defendant/judgment debtor,
22 Gary Gene Bishop (“Mr. Bishop”), agree and stipulate as follows:

23          1.     On September 24, 2018, Mr. Bishop was sentenced in case number 1:17-cr-00100-DAD,
24 and in the Third Amended Judgment filed on May 10, 2019, Mr. Bishop was ordered to pay a statutory

25 assessment of $100.00, a Justice for Victims of Trafficking Act assessment of $5,000.00 and $4,000.00

26 in restitution. As of August 9, 2019, the balance owing on the judgment is $9,025.00.
27          2.     The United States seeks to enforce the criminal monetary penalties the Court imposed
28 against Mr. Bishop in the underlying criminal case referenced above. A writ of garnishment is an


      STIPULATION FOR ORDER OF GARNISHMENT             1
30
 1 authorized remedy under the Federal Debt Collection Procedures Act (“FDCPA”) to recover a judgment

 2 on a debt. See 28 U.S.C. § 3001(a)(1).

 3          3.      AIG has in its possession, custody, and control, property of Mr. Bishop, to wit, a Valic

 4 retirement account ending in #5893 (“Valic Account”) with an estimated balance of $20,573.00. Mr.

 5 Bishop’s social security number is ***-**-4339.

 6          4.      In order to satisfy the assessments and restitution in full, the parties stipulate that the

 7    Court issue an order directing AIG to pay $9,025.00 of Bishop’s Valic Account to the Clerk of the

 8    Court to be applied towards the assessments and restitution.

 9          5.      Mr. Bishop agrees that $9,025.00 of the funds currently held in the Valic Account shall

10 be paid and sent to the Clerk of the Court to be applied to the balance due on the judgment.

11          6.      Mr. Bishop waives the right to elect an exemption pursuant to Section 3014 of the

12 Federal Debt Collection Procedures Act of 1990 (28 U.S.C. § 3014), to the $9,025.00 in funds currently

13 held in the Valic Account.

14          7.      Mr. Bishop waives service of an Application for Writ of Garnishment pursuant to Section

15 3205 of the Federal Debt Collection Procedures Act of 1990 (28 U.S.C. § 3205), and further waivers the

16 right to a hearing under § 3205 and any other process to which Mr. Bishop may be entitled under the

17 Federal Debt Collection Procedures Act of 1990.

18          8.      The parties agree and stipulate to the entry of a Final Order of Garnishment against the

19 Valic Account. It is expressly agreed and stipulated by the parties that AIG shall pay, to the Clerk of the

20 Court for the Eastern District of California, $9,025.00 from Mr. Bishop’s Valic Account.

21          9.      A check should be made payable and mailed to:

22                          United States District Court
23                          Clerk of the Court
                            501 I Street, Suite 4-200
24                          Sacramento, California 95814

25          10.     Mr. Bishop has been told and understands that entering into this voluntary Stipulated

26 Garnishment will not remove his name from being on the Treasury Offset Program, in the event the
27 funds in the Valic Account are insufficient to satisfy restitution in full.

28          11.     Tamie Cummins, counsel for Mr. Bishop’s estranged spouse, Kimber Bishop (“Ms.


       STIPULATION FOR ORDER OF GARNISHMENT                2
30
 1 Bishop”), represents that Ms. Bishop has a community property interest in Mr. Bishop’s Valic Account.

 2 Ms. Bishop, after consulting with her counsel, waives her interest to Mr. Bishop’s Valic Account.

 3         12.     If approved by this Court, AIG is prepared to comply fully with the terms of this

 4 Garnishment Stipulation.

 5         13.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 6 case, if necessary.

 7

 8                                                       Respectfully submitted,
     FOR THE UNITED STATES:
 9                                                       McGREGOR W. SCOTT
10                                                       United States Attorney

11
     Dated: September 26, 2019            By:            /s/Robin Tubesing
12                                                       ROBIN TUBESING
                                                         Assistant United States Attorney
13

14 FOR THE DEFENDANT:

15
     Dated: September 9, 2019             By:            /s/Gary Gene Bishop
16                                                       GARY GENE BISHOP, in pro per
17

18 APPROVED AS TO FORM AND CONTENT:                      LAW OFFICES OF BORTON PETRINI, LLP
19
     Dated: _September 18, 2019           By:            _/s/Tamie Cummins______________________
20
                                                         TAMIE CUMMINS, Counsel for Kimber Bishop
21

22

23

24

25

26
27

28


      STIPULATION FOR ORDER OF GARNISHMENT              3
30
 1                                                O R D E R

 2          The Court, having reviewed the court files and the Parties’ Stipulation and Order of Garnishment

 3 (the Stipulation), and good cause appearing therefrom, hereby APPROVES the Stipulation.

 4 Accordingly, IT IS ORDERED that:

 5          1.     AIG shall garnish Gary Gene Bishop’s Valic account in the amount of $9,025.00

 6 representing the judgment balance.

 7          2.     AIG shall pay $9,025.00, to the Clerk of the Court for the Eastern District of California,

 8 within twenty (20) days from service of this order.

 9          3.     AIG shall deliver a cashier’s check, money order, or company draft in the amount of

10 $9,025.00, made payable and mailed to United States District Court, Clerk of the Court, 501 I Street,

11 Suite 4-200, Sacramento, California 95814. AIG shall state the case name and number (U.S. v. Gary

12 Gene Bishop, Case No. 1:17-cr-00100-DAD) on the payment instrument and if it desires a payment

13 receipt, shall include a self-addressed, stamped envelope with the payment.

14          IT IS SO ORDERED.

15
     IT IS SO ORDERED.
16

17      Dated:    September 26, 2019
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28


      STIPULATION FOR ORDER OF GARNISHMENT               4
30
